BAUM, Senior Judge
(dissenting):
I find that the terms of United States v. Harris, 5 M.J. 44 (C.M.A.1978) have been violated in this case because too much latitude in the manner of conducting the purported random gate searches was left to the discretion of the unsupervised and non-briefed individual military policemen who were tasked with conducting those searches.
In addition, I find the rationale applied by the United States Court of Military Appeals to a barracks health-and-welfare inspection in United States v. Brown, 12 M.J. 420 (C.M.A.1982), is equally applicable to the random gate “safety inspection/contraband search” here. As in Brown, the prosecution never called as a witness the individual who conducted the inspection/search of appellant’s car. While a stipulation of his expected testimony was received, it did not fully reveal the need to look inside the two envelopes found under the seat in appellant’s car in order to fulfill the purpose of the inspection/search. Here, too, there is no showing of criminality on the face of the seized check nor is any other reason shown which would justify seizure of the envelopes and the check. See United States v. Brown, supra at 423. As noted in Brown, health-and-welfare inspections are vulnerable to abuse.1 Id. at 423. Random gate inspections are just as vulnerable and, in my view, the holding of the majority in this case opens wide the door to just such unchecked abuses. Again, as stated in Brown, bounds must be set and adhered to. As far as I can see, there were no limits set with respect to the search that was conducted in this case.
For these reasons, I find the search unlawful and the envelope discovered and seized to be inadmissible. Furthermore, I find the subsequent confession by appellant to be inadmissible as the product of the preceding search. United States v. Hamilton, 22 U.S.C.M.A. 209, 46 C.M.R. 209 (1973). Accordingly, I would set aside the findings of guilty and sentence and dismiss the Charge and its specification.

. See also United States v. Middleton, 10 M.J. 123 (C.M.A.1981).